

117 S2330 IS: Assisting Broadband Connectivity Act of 2021
U.S. Senate
2021-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2330IN THE SENATE OF THE UNITED STATESJuly 13, 2021Mr. Grassley (for himself and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Rural Electrification Act of 1936 to clarify certain matters relating to State funding, and for other purposes.1.Short titleThis Act may be cited as the Assisting Broadband Connectivity Act of 2021.2.State funding under Rural Utilities Service programs(a)Eligibility of projects that receive State fundingTitle VII of the Rural Electrification Act of 1936 (7 U.S.C. 950cc et seq.) is amended by adding at the end the following:704.Eligibility of projects that receive State fundingIn administering any broadband or telecommunications program, the Secretary, acting through the Administrator of the Rural Utilities Service, shall not determine that a project is ineligible for funding because the project has received funding from a State..(b)State funds To satisfy matching requirementsFor purposes of any matching funds requirement under any program administered by the Secretary of Agriculture, acting through the Administrator of the Rural Utilities Service, an applicant for funding under that program may use funds received from a State program (including funds received by a State from the Federal Government) to satisfy the matching funds requirement.